976 F.2d 726
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  KINGSPORT FIRSTCORP, Debtor.Sheila MCGOUGH, Appellant,andKINGSPORT FIRSTCORP, Plaintiff,v.Ronald J. BRUCK, Defendant-Appellee.
No. 90-3171.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 29, 1992Decided:  September 23, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (CA-90-403)
Sheila McGough, Appellant Pro Se.
Phillip Dandridge Payne, IV, WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia, for Appellee.
W.D.Va.
DISMISSED.
Before WILKINSON, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Sheila McGough, attorney for Kingsport Firstcorp, noted an appeal from the district court's order dismissing her appeal from an order of the bankruptcy court which, in part, awarded sanctions against her.  Because the record was unclear as to whether McGough had noted the appeal from the bankruptcy court in her own name, this Court remanded the case to the district court pursuant to Fed.  R. App.  P. 10(e) for the limited purpose of determining whether McGough had in fact timely appealed in her own name.  The district court found that McGough had appealed the bankruptcy court's order in her own name and that her appeal was indeed timely (contrary to its original determination).  The district court's amended order vacates its prior order dismissing the appeal and vacates its award of attorney fees as well.


2
Because the district court has vacated its final order and has not entered a new order adjudicating the controversy, we dismiss this appeal as interlocutory.  The district court may proceed to consider the merits of McGough's appeal from the bankruptcy court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED